Case 14-32343        Doc 37     Filed 11/19/18     Entered 11/19/18 12:04:33          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 32343
         Tina M. Rodgers-Brown

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/04/2014.

         2) The plan was confirmed on 01/12/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 05/24/2018.

         5) The case was Dismissed on 05/31/2018.

         6) Number of months from filing to last payment: 45.

         7) Number of months case was pending: 51.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-32343             Doc 37         Filed 11/19/18    Entered 11/19/18 12:04:33                Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                   $17,827.24
           Less amount refunded to debtor                              $1,821.48

 NET RECEIPTS:                                                                                          $16,005.76


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,000.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $646.87
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $4,646.87

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal       Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 American InfoSource LP as Agent         Unsecured         729.00           NA              NA            0.00        0.00
 AmeriCash Loans LLC                     Unsecured      1,963.00       1,318.69        1,318.69           0.00        0.00
 Amerifirst Home Improvement Finance     Unsecured      3,265.00       3,265.47        3,265.47           0.00        0.00
 AT&T                                    Unsecured         961.63           NA              NA            0.00        0.00
 Atlantic Credit & Finance Inc           Unsecured      3,235.91       3,345.23        3,345.23           0.00        0.00
 BP/CITI                                 Unsecured         800.00           NA              NA            0.00        0.00
 Cerastes LLC                            Unsecured         190.00        190.00          190.00           0.00        0.00
 Cerastes LLC                            Unsecured         190.00           NA              NA            0.00        0.00
 Cerastes LLC                            Unsecured           0.00        200.00          200.00           0.00        0.00
 Cerastes LLC                            Unsecured           0.00        430.00          430.00           0.00        0.00
 Check N Go                              Unsecured         100.00           NA              NA            0.00        0.00
 Citi                                    Unsecured      3,000.00            NA              NA            0.00        0.00
 City of Chicago                         Unsecured      1,635.00            NA              NA            0.00        0.00
 City of Chicago Department of Finance   Unsecured      6,000.00       5,048.47        5,048.47           0.00        0.00
 City of Chicago Department of Revenue   Unsecured      4,705.19     12,498.60        12,498.60           0.00        0.00
 Comcast                                 Unsecured         620.00           NA              NA            0.00        0.00
 Comcast                                 Unsecured          97.00           NA              NA            0.00        0.00
 Comcast Chicago                         Unsecured          97.00           NA              NA            0.00        0.00
 Commonwealth Edison Company             Unsecured      1,495.00       1,495.20        1,495.20           0.00        0.00
 Credit One                              Unsecured         723.00           NA              NA            0.00        0.00
 First Bank Card                         Unsecured         678.00           NA              NA            0.00        0.00
 IDES                                    Unsecured         151.00           NA              NA            0.00        0.00
 Jefferson Capital Systems LLC           Secured       11,458.45     11,458.45        11,458.45     10,045.34    1,313.55
 Nationwide Loans LLC                    Unsecured      4,464.62       4,560.15        4,560.15           0.00        0.00
 Peoples Energy Corp                     Unsecured      2,900.00         694.80          694.80           0.00        0.00
 PLS Payday Loan Store                   Unsecured         100.00           NA              NA            0.00        0.00
 Premier Bankcard                        Unsecured         450.00        450.57          450.57           0.00        0.00
 T Mobile Bankruptcy Team                Unsecured         778.00           NA              NA            0.00        0.00
 TCF National Bank                       Unsecured      2,500.00            NA              NA            0.00        0.00
 Village of Evergreen Park               Unsecured         500.00           NA              NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-32343        Doc 37      Filed 11/19/18     Entered 11/19/18 12:04:33             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $11,458.45         $10,045.34           $1,313.55
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $11,458.45         $10,045.34           $1,313.55

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $33,497.18               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,646.87
         Disbursements to Creditors                            $11,358.89

 TOTAL DISBURSEMENTS :                                                                     $16,005.76


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/19/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
